     Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA



TONYA GAYLOR-HUNT,                        Case No.:

                   Plaintiff,
                                          COMPLAINT AND
v.                                        DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC; TRANS UNION,                 1. FCRA, 15 USC §1681 et seq.
LLC,


                   Defendants



      Plaintiff Tonya Gaylor-Hunt (“Plaintiff”), through her attorneys, alleges the

following against Experian Information Solutions Inc. (“Experian”) and Trans

Union, LLC (“Trans Union”):

                                  INTRODUCTION

      This is a one-count complaint based on violations of the Fair Credit Reporting

Act (FCRA), 15 U.S.C. §1681e(b), which requires credit reporting agencies to

assure maximum possible accuracy of the information they report.



//

                                         1
       Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 2 of 10




                              JURISDICTION AND VENUE

1.      The District Court has federal question jurisdiction over these claims pursuant

to 28 U.S.C. § 1331; 15 U.S.C. § 1681.

2. Venue in this District is proper pursuant to 28 U.S.C. 1391(b)(2) in that a

     substantial part of the events or omissions giving rise to the claim occurred in this

     district

3.      Defendants transact business here; as such, personal jurisdiction is

established.

                                          PARTIES

4.      Plaintiff Tonya Gaylor-Hunt is a natural person residing in the city of

Newnan in Coweta County, Georgia.

5.      Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C. §1681a(c).

6.      Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). Upon information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 USC

1681a(d), to third parties. Experian’s principal place of business is located at 475

Anton Boulevard, Costa Mesa, California 92626.




                                             2
      Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 3 of 10




7.    Defendant Trans Union is a credit reporting agency, as defined in 15 U.S.C.

§ 1681a(f)). Upon information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 USC

1681a(d), to third parties. Trans Union’s principal place of business is located at 555

West Adams Street, Chicago, Illinois 60661. Trans Union may be served through

their registered agent, Prentice Hall Corporation, 801 Adlai Stevenson Drive,

Springfield, Illinois 62703.

8.    Upon information and belief Experian and Trans Union disburse consumer

reports to third parties under contract for monetary compensation.

9.    At all relevant times, Defendants acted through duly authorized agents,

employees, officers, members, directors, heirs, successors, assigns, principals,

trustees, sureties, subrogees, representatives, and insurers.

                               FACTUAL ALLEGATIONS

10.   On or about November 21, 2019, Plaintiff filed for a voluntary bankruptcy

under Chapter 7 of Title 11 of the Bankruptcy Code, in the United States

Bankruptcy Court for the Northern District of Georgia (Newnan), case number no.

19-12344-whd.




                                           3
      Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 4 of 10




11.   Plaintiff was discharged from her Chapter 7 bankruptcy on or about March

24, 2020.

12.   Plaintiff was eager to begin working on improving her credit following her

bankruptcy and obtaining her “fresh start”.

13.   To make sure the post-bankruptcy reporting on her credit reports were

accurate, Plaintiff obtained copies of her Experian, Trans Union, and nonparty

Equifax credit report.

14.   Upon review, Plaintiff discovered that Experian was reporting her 1st Franklin

Financial Account (the “Account”), opened in June 2018, account no. #88970079

with a Status of “Open,” a Recent Balance owed of “$440,” and an Actual Balance

of $430 listed in the Account History section despite the Account having been

included in bankruptcy and discharged on March 24, 2020.

15.   Experian also reported a scheduled payment of $86 per month.

16.   Experian also reported that “By Mar 2026, this account is scheduled to go to

a positive payment status.”

17.   Experian did not report the Account had been discharged in bankruptcy

despite reporting the bankruptcy filing in the public records section and reporting

other pre-bankruptcy derogatory accounts as “discharged through bankruptcy”.




                                         4
      Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 5 of 10




18.   In fact, Experian failed to continue updating the account the same month

Plaintiff filed for bankruptcy.

19.   Experian should have reported the Account as Closed and discharged in

bankruptcy with zero balance owed.

20.   Trans Union was also reporting the Account as open with a Recent Balance

of $440 and a “High balance of $1,561 from 06/2018 to 10/2019”, despite the

Account having been included in bankruptcy and discharged on March 24, 2020.

21.   Trans Union also reported a scheduled payment of $86 per month.

22.   Trans Union did not report the Account had been discharged in bankruptcy

despite reporting the bankruptcy filing in the public records section and reporting

other pre-bankruptcy derogatory accounts as “discharged through bankruptcy”.

23.   Similarly, Trans Union failed to continue updating the account the same

month Plaintiff filed for bankruptcy.

24.   Trans Union should have reported the Account as Closed and discharged in

bankruptcy with zero balance owed.

25.   Upon information and belief, Defendants proactively sought out and paid for

Plaintiff’s Public Record bankruptcy information in order to post it to her credit

report. The CRA’s have been conducting such inquiries via third party vendors for




                                        5
         Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 6 of 10




many years and search daily for all U.S. consumer bankruptcy filings with the

purpose of reporting them to consumers’ credit reports.

26.      Defendants do not maintain reasonable procedures to ensure that pre-

bankruptcy, derogatory debts definitively report that the debt was either paid or

discharged in bankruptcy and do not continue to report derogatory payment history

after the bankruptcy was filed.

27.      Defendants should have received notice that accounts such as the Account

should report as discharged in bankruptcy because Defendants were reporting the

bankruptcy as filed after the accounts were opened and then discharged.

28.      Further, Defendants have been sued many times for similar conduct and are

aware that when they receive notice of a Chapter 7 bankruptcy discharge that all pre-

bankruptcy installment loans and revolving accounts are automatically assumed to

have been discharged through the consumer’s bankruptcy; known as the “default

rule”.

29.      Defendants also received notice of their inadequate post-bankruptcy reporting

procedures through the thousands of lawsuits and FTC and Consumer Financial

Protection Bureau complaints filed against them for their inaccurate reporting

following a Chapter 7 discharge.




                                           6
        Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 7 of 10




30.     Upon information and belief, Defendants had notice of 1st Franklin

Financial’s unreliable procedures to properly update the reporting of pre-Chapter 7

debt upon discharge of a bankruptcy.

31.     Defendants are reporting that Plaintiff may owe debt that she does not actually

owe, thereby damaging her credit scores and credit utilization.

32.     As a result of Defendants’ conduct, Plaintiff has sustained actual damages

including but not limited to, embarrassment, anguish, and emotional and mental

pain.

33.     Defendants’ reporting is particularly aggravating of Plaintiff’s damages

because Defendants’ inaccurate reporting damages Plaintiff’s credit, which she is

attempting to rebuild after bankruptcy.

34.     The inaccurate reporting by Defendants caused Plaintiff stress and anxiety

about her credit reputation and a belief that she may still owe the debt.

35.     Upon information and belief, Plaintiff applied for and was denied credit cards

with Credit One Bank and Flagship, and auto loans with Credit Acceptance,

Southtowne Pontiac, Santander Consumer USA, and Avid due to Defendants’

inaccurate reporting which was published to the aforementioned creditors in their

review of Plaintiff’s application.




                                           7
      Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 8 of 10




                                    COUNT I
                 Violations of the FCRA, 15 U.S.C. § 1681e(b)

36.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

37.   The FCRA requires that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report

relates.” 15 U.S.C. § 1681e(b).

38.   Defendants violated 15 U.S.C. §1681e(b) by failing to establish and/or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the Plaintiff’s credit reports and credit files it published and

maintained concerning the Plaintiff.

39.   As a result of the above-described violations of § 1681e(b), Plaintiff has

sustained damages including the loss of credit opportunities, emotional distress,

humiliation, and mental anguish.

40.   The violations by the credit reporting agencies were willful, rendering the

Defendants individually liable for punitive damages in an amount to be determined

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, the credit reporting

agencies were negligent, which entitles the Plaintiff to recovery under 15 U.S.C.

§1681o.
                                           8
      Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 9 of 10




41.   Plaintiff is entitled to recover actual damages, statutory damages, costs and

attorney’s fees from each in an amount to be determined by the Court pursuant to 15

U.S.C. § 1681n and § 1681o.

                           PRAYER FOR RELIEF

      WHEREFORE,          Plaintiff Tonya   Gaylor-Hunt     respectfully   requests

judgment be entered against Defendants for the following:

         A. Declaratory judgment that Defendants violated the FCRA;

         B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

         C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

         D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

         E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§

         1681n(a)(3) and 1681o(a)(2);

         F. Awarding Plaintiff any pre-judgment and post-judgment interest as

         may be allowed under the law; and

         G. Any other relief that this Court deems appropriate.

///



///




                                        9
     Case 3:20-cv-00140-TCB-RGV Document 1 Filed 08/13/20 Page 10 of 10




                                   JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



       Respectfully submitted this 13th day of August, 2020.


                                          PRICE LAW GROUP, APC

                                          By: /s/ Jenna Dakroub
                                          Jenna Dakroub
                                          Bar Number 385021
                                          Price Law Group
                                          8245 N. 85th Way
                                          Scottsdale, AZ 85258
                                          E: jenna@pricelawgroup.com
                                          T: (818) 600-5513
                                          F: (818) 600-5413
                                          Attorneys for Plaintiff
                                          Tonya Gaylor-Hunt




                                               10
